Case 2:21-cv-05975-DSF-E Document 10 Filed 07/26/21 Page 1 of 1 Page ID #:811




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   CREATE ADVERTISING GROUP,            CV 21-5975 DSF (Ex)
   LLC,
         Plaintiff,                     Order to Show Cause re Remand
                                        for Lack of Subject Matter
                    v.                  Jurisdiction

   FEDERAL INSURANCE
   COMPANY,
         Defendant.



      Defendant removed this case to this Court on the basis of diversity
   jurisdiction. However, the citizenship of one or more parties is not
   properly pleaded. See Johnson v. Columbia Props. Anchorage, LP, 437
   F.3d 894, 899 (9th Cir. 2006) (limited liability company is a citizen of
   the states of which each of its members is a citizen). Therefore,
   Defendant is ordered to file an amended notice of removal no later than
   August 9, 2021 correcting the jurisdictional allegations. Failure to
   allege subject matter jurisdiction adequately will result in the case
   being remanded.

         IT IS SO ORDERED.

   Date: July 26, 2021                 ___________________________
                                       Dale S. Fischer
                                       United States District Judge
